Title: To Thomas Jefferson from John Page, 5 March 1801
From: Page, John
To: Jefferson, Thomas



Rosewell March 5th. 1801

I received, my dear Jefferson, yours of the 12th. Ultimo after its circuitous Rout through the Post Roads to Richmond, & thence by the Weekly Post-cross-Road to Gloucester Court House, where I suppose it arrived eight days later than it would have arrived had it not reached Richmond after the Gloucester weekly mail had been closed, or sent off. I mention these Circumstances as an Explanation of the Delay of my Acknowledgment of the Receipt of your Favor.

I am much pleased with Paine’s Compact maritime which as happily exposes to the Abhorrence of the World “the Jacobinism of the English, at Sea,” as his Common Sense did to the United Colonies, the Absurdity of submitting to the british Government, or of ever living under a monarchical form of Government; & which I trust will go as far towards establishing “the Association of Nations” proposed therein as his Common Sense did, to establish the Confederation of the Ud. Ss. And I am as much displeased, with the Conduct of the insolent Faction in the House of Representatives—They have now given the last & damning Proof of their base & perfidious Designs—They have now demonstrated to the World, their deep rooted Aversion to republican Principles; their utter Contempt of the Opinions & Wishes of the People, & their Eagerness to prove this to the Tools of that detestable Government, for a shamefully intimate Connexion with which, they have long impatiently sighed. But their Friends in Britain will despise them for the contemptible manner in which they attempted to accomplish their Wishes; & for their Folly, in so fruitless a manner exposing to the Republican World the Influence of Britain, which, at this time above all others, unless sure of success, ought to be concealed from Republicans, & even from the Monarchies which have been induced by her Treachery Intrigues & Insolence to hate her Cordially. Their Tools in the Ud. Ss. are astonished at their Rashness, & many of their best Friends give them up to the Censure they deserve; whilst nothing but the calm & dispassionate Spirit of the American People, & the benign Influence of pure republican Principles, have saved them from the severest Chastisement, & even utter Destruction, amidst the Tumults & Confusion which they seemed anxious to excite, that they might at least prove in some sort the Truth of a favorite Assertion of the Enemies of representative Governments; I mean, that interesting Elections can not be fairly conducted; or ever decided against the wish of a Party, without Violence, & outrages dangerous to the Existence of Government. And sure I am that the Friends of Man throughout the World will hate them, & Posterity will execrate their Memory. They, in their eagerness to grasp at the Shadow have lost the Substance. Their Power & Influence is gone forever—a divine Infatuation seems to have seized on them & on all the Enemies of Man at the same time & will lead them to their merited Destruction. Some of my Friends however, fear that they will say with Milton’s fallen Angels
                    
                        “We neither repent nor
                            change
                        What though the Field be lost
                        All is not lost; th’unconquerable will,
                        
                        And Study of
                            Revenge, immortal hate,
                        And Courage never to submit or yield.”
                    
But happily, I think, we may say, that they can not proceed, & say with those congenial Spirits,
                    
                        “And what is else, not to be overcome;
                        That glory never shall success, or might
                        Extort from us.”
But you have had enough of these Devils.
You will probably see in an Examiner next Week, an account of our rejoycings at Gloucester Court House yesterday, as the day of your Inauguration; as the Commencement of a new Æra, or the day of the Revival of Republicanism, & of the Death of the Sedition Act, that detestable Act which converted the Heads of Departments, Supervisors, Marshals Collectors, Postmasters & God knows how many more of a long Train into State Inquisitors, & made the federal Judges in fact Licensers of the American Press.
In my last, I presented my hearty Congratulations, & added what I am ashamed to allude to, & what as I suppose it reached you, I need not recapitulate.
I will trouble you no longer at present, but conclude like a Republican—

Health & Fraternity—
John Page

